606 F.2d 115
Nazareth GATES et al., Plaintiffs-Appellants,United States of America, Intervenor,v.John COLLIER, Superintendent of the Mississippi StatePenitentiary, et al., Defendants-Appellees.
No. 78-2995.
United States Court of Appeals,Fifth Circuit.
Nov. 8, 1979.

Ronald Reid Welch, Miss. Prisoners' Defense Committee, Jackson, Miss., for plaintiffs-appellants.
W. V. Westbrook, III, Special Asst. Atty. Gen., Jackson, Miss., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Mississippi.
Before FAY, RUBIN and HATCHETT, Circuit Judges.
HATCHETT, Circuit Judge:


1
Plaintiffs appeal a district court order adopting revised disciplinary rules and procedures for inmates incarcerated at the Mississippi State Penitentiary.  We affirm.


2
In 1972, the district court found that conditions and treatment at the penitentiary deprived inmates of constitutional rights guaranteed by the eighth and fourteenth amendments to the United States Constitution.  Gates v. Collier, 349 F.Supp. 881 (N.D.Miss.1972).  The trial court enjoined prison officials from continuing the offending practices and ordered them to submit "a comprehensive plan for the elimination of all unconstitutional conditions." Id., at 903.  The district court further ordered the compilation of comprehensive regulations governing misconduct which apprised inmates of:


3
(a) Conduct which constitutes a breach of discipline;


4
(b) The penalties and sanctions which may be imposed for such conduct;


5
(c) A complete statement of the procedure by which such determinations shall be made.  (Id., at 899.)


6
Pursuant to this order, rules and regulations were submitted to and approved by the district court.  We affirmed that approval, directing officials to make limited revisions in light of Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).  Gates v. Collier, 501 F.2d 1291 (5th Cir. 1974).  The revised submission was approved by the district court and ordered to be printed and distributed among the inmates.  Gates v. Collier, 390 F.Supp. 482 (N.D.Miss.1975).  In February, 1978, defendants moved for the adoption of further revised disciplinary rules and for the approval of a proposed booklet entitled Inmate Handbook Rules and Regulations.  The trial court's order granting that motion is before us on this appeal.  The trial court opinion and the challenged rules are published at 454 F.Supp. 579 (N.D.Miss.1978).


7
The appellants argue that: (1) doctrines of the law of the case, res judicata and collateral estoppel prohibit changes in the rules and regulations adopted by the district court in 1975; and (2) portions of the revised disciplinary regulations violate constitutional requirements recognized in Wolff.


8
In its Memorandum Opinion adopting the revised disciplinary rules and procedures, the district court fully addressed both of the appellants' points now brought for review.  The district court opinion is well reasoned and thorough.  For the reasons stated in that opinion, we affirm.  Gates v. Collier, 454 F.Supp. 579 (N.D.Miss.1978).1


9
AFFIRMED.



1
 Appellant's objection to section XI(G) of the revised rules was not raised before the district court.  Because the objection is raised for the first time on appeal, we will not consider it.  Gerasta v. Hibernia National Bank, 575 F.2d 580, 585 (5th Cir. 1978); United States v. Allegheny-Ludlum Industries, Inc., 517 F.2d 826, 840 n. 13 (5th Cir. 1975)